DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/692,731 was filed on 3/11/2022.
Claim 1 was originally filed.  A preliminary amendment was filed on 3/11/2022 canceling claim 1.  Claims 2-23 are newly added claims. Therefore, Claims 2-23 are subject to examination.
An IDS filed on 6/13/2022 and 8/17/2022 has been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 2, 13 the claim recite “stores list information with the user(i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because writing a list on piece of paper and storing it;  updating the stored list information (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user can update the paper with stored list information; receives an instruction to give the user a bonus (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user can be given a bonus corresponding to the second user and the same bonus can be given to the first user physically; determines whether the second identification information of the second user is included in the list (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user can check on the paper with stored list information for second identification information is included; gives the first user the bonus corresponding to the second user (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user can be given a bonus corresponding to the second user and the same bonus can be given to the first user physically.
The claim does not recite additional steps sufficient to amount to significantly more than the judicial exception.  The judicial exception is not integrated into a practical application.  The claim recites one additional elements service device, first terminal device; plurality of terminal devices.   The information processing system in the steps is recited at a high level of generality such that amounts no more than mere instructions to apply the exception using a generic computer systems component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to an abstract idea.
Dependent claim(s) 3-12, 14-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 13 respectively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 19 respectively of copending Application No. 17/354,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter and are obvious variation as follows: a server device communicable with a plurality of terminal devices of a plurality of users; and a first terminal device of the plurality of terminal devices belonging to a first user of the plurality of users, wherein the server device stores list information associated with the first user, updates the stored list information when a predetermined condition occurs, receives an instruction from the first terminal device to give the first user a bonus corresponding to a second user of the plurality of users, determines whether second identification information of the second user is included in the list information associated with the first user, and in response to the second identification information of the second user being included in the list information associated with the first user, gives the first user the bonus corresponding to the second user.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2, 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 of U.S. Patent No. 11,076,014 (hereinafter ‘014 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter and are obvious variation of each other as follows: “a server device communicable with a plurality of terminal devices of a plurality of users; and a first terminal device of the plurality of terminal devices belonging to a first user of the plurality of users, wherein the server device stores list information associated with the first user, updates the stored list information when a predetermined condition occurs, receives an instruction from the first terminal device to give the first user a bonus corresponding to a second user of the plurality of users, determines whether second identification information of the second user is included in the list information associated with the first user, and in response to the second identification information of the second user being included in the list information associated with the first user, gives the first user the bonus corresponding to the second user.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. Patent Publication # 2016/0287987 (hereinafter Onda) in view of Watanuki et al. U.S. Patent # 8,905,839 (hereinafter Watanuki)
With respect claim 2, Onda teaches an information processing system comprising: a server device (Paragraph 116, 118) communicable with a plurality of terminal devices of a plurality of users (Paragraph 123, 139); and a first terminal device (Fig. 7 element 1500) of the plurality of terminal devices belonging to a first user (i.e. user 2a) of the plurality of users (Paragraph 139, 166)(Fig. 7), wherein the server device stores list information associated with the first user (i.e. server storing replay data)(Paragraph 139-140), receives an instruction from the first terminal device to give the first user a bonus corresponding to a second user of the plurality of users (Paragraph 162-164), determines whether second identification information of the second user is included in the list information associated with the first user (Paragraph 171), gives the first user the bonus corresponding to the second user (Paragraph 188)
Onda teaches updates the stored list information when a predetermined condition occurs,  giving the first user the bonus corresponding to the second user (Paragraph 188) but not in response to the second identification information of the second user being included in the list information associated with the first user.
Watanuki teaches stores list information associated with the first user (column 7 lines 15-26) updates the stored list information when predetermined condition occurs (column 14 lines 52-67) determines whether second identification information of the second user being included in the list information associated with the first user (Fig. 6)(column 7 lines 15-26)(column 9 lines 23-29, 51-53), in response to second identification information of the second user being included in the list information associated with the first user (column 9 lines 23-29, 51-53), gives the first user the bonus corresponding to the second user (column 9 lines 23-29, 51-53) (column 17 lines 64-67)(column 18 lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Watanuki’s teaching in Onda’s teaching to come up with determining second identification information of the second user being included in the list associated with the user and giving the bonus.  The motivation for doing so would be to provide a reward for being a supporting player.
With respect to claim 3, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the predetermined condition includes occurrence of a specified event in a game played by the first user (i.e. number of times of support of the player and support of other players, then updating the list)(column 14 lines 56-65)
	With respect to claim 4, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the predetermined condition is that a predetermined time has elapsed since a previous update of the stored list information (column 12 lines 37-48)
	With respect to claim 5, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the predetermined condition is that a predetermined time has elapsed since a previous reception of the instruction from the first terminal device to give the first user the bonus (column 9 lines 23-29, 51-53) (column 17 lines 64-67)(column 18 lines 1-2).
	With respect to claim 6, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the server device limits a reception frequency of the instruction from the first terminal device to give the first user the bonus (column 8 lines 25-35)
	With respect to claim 7, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the server device adjusts the reception frequency (column 8 lines 25-35)
	With respect to claim 8, Onda and Watanuki teaches the information processing system according to claim 2, but Watanuki further teaches wherein the server device limits an update frequency of updating the stored list information (column 8 lines 25-35)
	With respect to claim 9, Onda and Watanuki teaches the information processing system according to claim 2, but Onda further teaches wherein the bonus corresponds to a particular game function in a game played by the first user (paragraph 166)
	With respect to claim 10, Onda and Watanuki teaches the information processing system according to claim 2, but Onda further teaches wherein the bonus corresponds to a specific state of the second user in a game played by the second user (Paragraph 166)
With respect to claim 11, Onda and Watanuki teaches the information processing system according to claim 2, but Onda further teaches wherein the first terminal device displays a selection screen (Paragraph 160-162), the selection screen displaying an interface for the first user to select the second user or another user based on information related to the bonus (Paragraph 160-164)
With respect to claim 12, Onda and Watanuki teaches the information processing system according to claim 2, but Onda further teaches wherein the first terminal device displays a message input screen, the message input screen displaying a message indicating that the second user or another user is in a specific state corresponding to the bonus (Paragraph 164-166)
With respect to claim 13, Onda teaches an information processing method by a server device communicable with a plurality of terminal devices of a plurality of users (Paragraph 123, 139), and a first terminal device of the -3-Application No. 17/692,731 plurality of terminal devices belonging to a first user of the plurality of users (Paragraph 139, 166)(Fig. 7),, the method comprising: 
storing, by the server device, list information associated with the first user (i.e. server storing replay data)(Paragraph 139-140); receiving, by the server device, an instruction from the first terminal device to give the first user a bonus corresponding to a second user of the plurality of users (Paragraph 162-164); determining, by the server device, whether second identification information of the second user is included in the list information associated with the first user  (Paragraph 171), gives the first user the bonus corresponding to the second user (Paragraph 188)
Onda teaches updates the stored list information when a predetermined condition occurs,  giving the first user the bonus corresponding to the second user (Paragraph 188) but not in response to the second identification information of the second user being included in the list information associated with the first user.
Watanuki teaches stores list information associated with the first user (column 7 lines 15-26) updates the stored list information when predetermined condition occurs (column 14 lines 52-67) determines whether second identification information of the second user being included in the list information associated with the first user (Fig. 6)(column 7 lines 15-26)(column 9 lines 23-29, 51-53), in response to second identification information of the second user being included in the list information associated with the first user (column 9 lines 23-29, 51-53), gives the first user the bonus corresponding to the second user (column 9 lines 23-29, 51-53) (column 17 lines 64-67)(column 18 lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Watanuki’s teaching in Onda’s teaching to come up with determining second identification information of the second user being included in the list associated with the user and giving the bonus.  The motivation for doing so would be to provide a reward for being a supporting player.
With respect to claims 14-23 respectively, they recite similar limitations as claims 3-12 respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Jubb et al. U.S. Patent Publication # 2015/0220954 which providing reward ticket to the customer, and the user buying/applying the ticket value.
	B).  Chiang et al. U.S. Patent Publication # 2018/0293840 which teaches generating game data and transmitting the game data to the first computer.  The database stores plurality of pregenerated game data wherein each of the set of pre-generated game data further comprises data associated with 3 user cards, 3 community cards and 46 cards in remaining deck.  
	C).  Herbgerger et al. U.S. Patent Publication # 2014/0188592 in Paragraph 53, 57 teaches having database which is used to determine which specific bonus of bonuses are available to the mobile device for identifiable audio clips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453